Opinion,
Mb. Justice Gbeen:
The deed from George P. Delo, the plaintiff’s testator, to D. M. Delo, the defendant, is an absolute deed in fee-simple, and passed to the grantee every possible interest of the grantor in the land, and all its buildings, improvements, and appurtenances. No estate whatever in the premises granted remained in the grantor. Had there been nothing more in the transaction than the deed, it cannot be questioned for a moment that the machinery and fixtures in and about the oil wells which were in operation at the time the deed was made, would have passed with the title. Neither argument nor authority is needed in support of this proposition. There was, however, another paper bearing the same date as the deed, and which must be regarded as a part of the transaction. It was a bond .executed by D. M. Delo for the payment to George P. Delo of four thousand three hundred dollars as mentioned in a certain condition annexed. This condition required that the money should be paid in four equal annual sums, beginning one year after the death of George P. Delo, and in the meantime, during his life, the said D. M. Delo was to give to George P. Delo one fourth of the hay in the barn, produced on the premises, one fourth of the fruit produced from the trees growing on the premises, and one fourth of the pasture, if he desired it. The condition concluded as follows: “ Also the said George P. Delo to have the privilege of operating his oil wells on the premises without let or hindrance from the said D. M. Delo, and the said George P. Delo may, at any time, at his own pleasure remove any build*398ings and the.machinery of the said wells; without any fraud or further delay, then this obligation to be void, or otherwise to remain in full force and virtue.”
It will be observed that whatever rights George P. Delo held, as against D. M. Delo, were under and by virtue of the bond. This was the personal obligation of D. M. Delo. Nothing was reserved or excepted out of the deed. The bond required that D. M. Delo should give the money stipulated, give the proportions of hay, fruit, and pasture specified in the bond, and should also permit George P. Delo to operate the oil wells for his own account, and to remove, at his pleasure, any buildings and the machinery at the wells. Prom six of the wells George P. Delo did remove the machinery during his life, and the other three were in operation at his death. The machinery at these wells remained and was essential to their operation. The wells and their machinery were a part of the realty. Unless a right to remove the machinery after the death of George P. Delo was vested in somebody, it must continue to remain. No such right was reserved to the executors or administrators of George P. Delo, or to his heirs, or to his assigns. The privilege to remove was purely personal to George P. Delo, and died with his person. There is no analogy to the case of fixtures erected on leased premises by a tenant or by the owner of a life-estate. George P. Delo never was a tenant, either for years or life. He was the owner of the land at the time he operated the wells and up to the time of the grant, and he put in the machinery and fixtures as owner, and not as tenant in airy sense. That being the case, they passed by the grant of the land, and the only right he held after the grant was under the personal obligation of the grantee. That right was limited to the period of his own life simply, because it could not be exercised thereafter, and it did not extend to any other persons after his death. Of course, no other person than George P. Delo could claim the one fourth of the hay, fruit, and pasture, either during his life or after, and nothing can be clearer than that that right died with his person. The right to remove the machinery has no higher or other origin than the right to take the hay, fruit, and pasture.
We are clearly of opinion that the right to the machinery at the wells passed with the deed to D. M. Delo, and was sub*399ject only to the right of removal by George P. Delo during his life. That right not having been exercised as to the machinery at the three wells which were in operation at the death of George P. Delo, that machinery belongs to D. M. Delo under his deed. There was no severance of the machinery from the freehold during the life of George P. Delo, and hence it cannot be claimed by his executors.
The judgment of the court below is reversed; and judgment is now entered on the ease stated for the defendant, with costs, including costs of this appeal.